Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT by and between York International Corporation, a Delaware corporation
(the “Company”) and Wilson Sun (the “Executive”) dated as of the 1st day of
January, 2005.

The Board of Directors of the Company (the “Board”) has determined that it is in
the Company’s best interests and that of its shareholders to employ the
Executive in the capacity described below and the Executive wishes to serve in
such capacity.

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND, IT IS HEREBY AGREED AS FOLLOWS:

1. Effective Date. The “Effective Date” shall mean January 1, 2005.

2. Employment Period. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue in the employment of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the first anniversary thereof
(the “Initial Period”). Notwithstanding the foregoing, Executive’s employment
hereunder shall be deemed to be automatically extended, upon the same terms and
conditions, for an additional period of one year (each, an “Additional Period”),
in each such case commencing upon the expiration of the Initial Period or the
then current Additional Period, as the case may be, unless, at least 30 days
prior to the expiration of the Initial Period or such Additional Period, either
party shall give written notice to the other (a “Non-Extension Notice”) of its
intention not to extend the term hereof. A Non-Extension Notice by the Company
shall constitute a Notice of Termination (as defined in Section 4(e)) by the
Company of the Executive’s employment without “Cause” (as defined in
Section 4(b)). A Non-Extension Notice by the Executive shall constitute a Notice
of Termination by the Executive of the Executive’s employment without “Good
Reason” (as defined in Section 4(c)). The entire period during which the
Executive is employed pursuant to this Agreement shall be referred to as the
“Employment Period.”

3. Terms of Employment.

(a) Position and Duties. (i) During the Employment Period, the Executive shall
serve as President – Asia Pacific or in such other position as the Company and
Executive shall agree with authority and responsibilities for operations of Asia
Pacific; (ii) Executive shall report to the President, York International and/or
such other officers as the Board may designate from time to time; and (iii) the
Executive’s services shall be performed in Kowloon, Hong Kong or such other
location as the Company and Executive shall agree, except for occasional travel
which may be required for the Executive to perform his duties under this
Agreement. During the Employment Period, the Executive shall devote all of his
business time, attention and energies to the performance of his duties under
this Agreement and shall not, without the prior written consent of the Board, be
engaged in any other business activity whether or not such activity is pursued
for gain, profit or other pecuniary advantage; provided, however, that the
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by the Executive of his duties and
responsibilities hereunder, (a) to manage the Executive’s personal, financial
and legal affairs, and (b) serve on civic or charitable boards or committees.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary of $335,000 (“Annual Base Salary”), which shall be paid in
accordance with the Company’s normal payroll practices. During the Employment
Period, the Annual Base Salary shall be reviewed at least annually. Any increase
in Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased.

(ii) Incentive Compensation. During the Employment Period, the Executive shall
be eligible (1) for annual performance bonuses (the “Annual Bonus”) and for
mid-term performance bonuses in accordance with the provisions of the Company’s
2002 Incentive Compensation Plan or its successor (the “Incentive Plan”), as the
Incentive Plan may be in effect from time to time, (2) for awards under the
Company’s 2002 Amended and Restated Omnibus Stock Plan or its successor (the
“Stock Plan”), as the Stock Plan may be in effect from time to time, and (3) to
participate in the Company’s Management Stock Purchase Plan or its successor
(the “Purchase Plan”) as the Purchase Plan may be in effect from time to time.

(iii) Employee Benefit Plans. During the Employment Period, the Executive shall
be entitled to participate in the retirement, health, welfare and miscellaneous
executive benefit plans and programs set forth on Schedule A, as such plans and
programs may be in effect from time to time.

(iv) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the Company’s policies, as such policies may be
in effect from time to time.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Board determines in good faith that the “Disability” of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 10(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the Executive’s inability to perform his full duties
with the Company for 180 calendar days in any twelve month period as a result of
incapacity due to mental or physical illness. In the event of a dispute under
this Section 4(a), the Executive shall submit to an examination by a physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative, and the determination of such
physician shall be determinative.

(b) Cause. The Company may terminate the Executive’s employment at any time
during the Employment Period for “Cause.” For purposes of this Agreement,
“Cause” shall mean:

(i) knowingly providing the Company or its affiliates with materially false
representations relied upon by the Company or its affiliates including, but not
limited to furnishing information to stockholders, a stock exchange or the
Securities and Exchange Commission, or

(ii) maintaining an undisclosed, unauthorized and material conflict of interest
in the discharge of duties owed to the Company or its affiliates, or

(iii) willful misconduct or gross negligence which is or may be demonstrably and
materially injurious to the Company or its affiliates, or

(iv) theft or misappropriation of the funds or assets of the Company or its
affiliates, or

(v) conviction of or pleading nolo contendere to a crime involving moral
turpitude or any felony, or

(vi) a willful and material breach by the Executive of this Agreement.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interest of the Company. As used in this Agreement,
the term “affiliates” shall mean any company controlled by, controlling or under
common control with the Company.

(c) Good Reason. The Executive may terminate his employment with the Company at
any time during the Employment Period for “Good Reason.” For purposes of this
Agreement, “Good Reason” shall mean, in the absence of a written consent of the
Executive, any of the following which occurs before the expiration of the
Employment Period:

(i) a substantial and adverse change in the Executive’s authority or
responsibilities as specified in Section 3(a) of this Agreement, excluding for
this purpose an isolated, insubstantial or inadvertent action not taken in bad
faith, and which is remedied by the Company promptly after receipt of written
notice thereof given by the Executive;

(ii) any material failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement, unless initiated by the Executive, other than a
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of written notice thereof given by the Executive;

(iii) the requiring that the Executive travel on the Company’s business to an
extent materially greater than the Executive’s normal business travel, or the
Company requiring the Executive to be based at any office or location more than
35 miles from that provided in Section 3(a)(iii) hereof, unless these
requirements are remedied by the Company promptly after receipt of written
notice thereof given by the Executive;

(iv) a material breach by the Company of this Agreement; or

(v) any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.

For purposes of this Agreement, any action or inaction shall constitute Good
Reason only for the 90 day period from the date on which such action or inaction
first occurs.

(d) Termination Without Cause or Good Reason. The Company may terminate the
Executive’s employment without Cause, and the Executive may terminate his
employment without Good Reason, at any time during the Employment Period.

(e) Notice of Termination. Any termination of the Executive’s employment during
the Employment Period by the Company or by the Executive, shall be communicated
by “Notice of Termination” to the other party hereto given in accordance with
Section 10(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date, which date
shall, (A) in all cases other than a voluntary termination by the Executive for
other than Good Reason, be not more than thirty days after the giving of such
notice, and (B) in the case of a voluntary termination by the Executive for
other than Good Reason, thirty days after the Company receives such notice;
provided that in a termination described in either (A) or (B), during the notice
period, the Board, in its absolute discretion, may relieve the Executive of all
his duties, responsibilities and authority with respect to the Company and
restrict the Executive’s access to Company property. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, or any later date specified therein
within 30 days of such notice, as the case may be, (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, and (iv) if the Executive’s employment is
voluntarily terminated by the Executive for other than Good Reason, 30 days
following the date of receipt of the Notice of Termination.

5. Obligations of the Company upon Termination.

(a) Good Reason or Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, Death or Disability or the Executive shall terminate employment
for Good Reason, then

(i) the Company shall pay to the Executive, the Executive’s Annual Base Salary
through the Date of Termination to the extent not theretofore paid, and any
accrued but unused vacation pay (this amount shall be hereinafter referred to as
the “Accrued Obligations”), in accordance with the Company’s normal payroll
practices, and

(ii) to the extent not already paid or provided, the Company shall pay or
provide to the Executive (in accordance with the terms of the applicable plan or
program) any other amounts or benefits previously earned and vested or which the
Executive is eligible to receive for his service prior to the Date of
Termination under any retirement, incentive, health, welfare or miscellaneous
executive benefit plan or program specified on Schedule A (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”), and

(iii) subject to Section 5(e), the Company shall pay to the Executive in a cash
lump sum within 30 days after the Date of Termination the aggregate of the
following amounts:

A. an amount equal to one times the sum of (i) Executive’s Annual Base Salary
plus (ii) the Executive’s target Annual Bonus for the year in which the Date of
Termination occurs (the “Bonus Amount”); and

B. an amount equal to the Company contribution (other than matching
contributions) that would be made under any Company tax-qualified defined
contribution retirement plan (the “DC Plan”) with respect to the Executive if
the Executive’s employment continued for a period of 36 months from the Date of
Termination assuming for this purpose that the Executive’s Annual Base Salary
continues for such period at the same level as it existed on the Date of
Termination and that the Executive receives a bonus for each 12 month period in
such period (and an appropriately adjusted bonus for any period of less than
12 months) equal to the Bonus Amount; and

C. an amount equal to the excess of (a) the sum of the actuarial equivalent of
the benefit under any Company tax-qualified defined benefit retirement plan (the
“DB Plan”) and any Company non-qualified retirement plan (the “Non-Qualified
Plan”) (utilizing the actuarial assumptions as in effect under the DB Plan at
the time such payment is made) which the Executive would receive if the
Executive’s employment continued for a period of 36 months from the Date of
Termination assuming solely for purposes of this calculation that all accrued
benefits are fully vested, and, assuming that the Executive’s Annual Base Salary
continues for such period at the same level as it existed on the Date of
Termination and that the Executive receives a bonus for each 12 month period in
such period (and an appropriately adjusted bonus for any period of less than
12 months) equal to the Bonus Amount, over (b) the actuarial equivalent of the
Executive’s actual benefits, if any, which have been paid or that would be
payable under the DB Plan and Non-Qualified Plan as of the Date of Termination,
assuming solely for purposes of this calculation that the Executive is vested in
his benefits under the DB Plan and the Non-Qualified Plan; provided, however,
that nothing in this Agreement shall cause the Executive to become vested in any
benefits under the DB Plan or Non-Qualified Plan; and

(iv) subject to Section 5(e), the Company shall continue to provide health
benefits (as specified on Schedule A) to the Executive and his eligible
dependants for a period of 36 months from the Date of Termination on the same
basis that such benefits were provided to him immediately prior to the Date of
Termination; provided, however, that if the Company modifies, reduces or
eliminates a health benefit or changes the employee contribution for similarly
situated executives who remain employed by the Company then the Company may
apply such change to the Executive; and

(v) subject to Section 5(e), if the Executive would have become entitled to
benefits under the Company’s post-retirement health care or life insurance
plans, as in effect immediately prior to the Date of Termination or, if more
favorable to the Executive, as in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, had the
Executive’s continued employment during the period of 36 months after the Date
of Termination, the Company shall provide such post-retirement health care or
life insurance benefits to the Executive and the Executive’s eligible dependents
on the same terms applicable to such coverage for similarly-situated retirees of
the Company commencing on the date on which benefits described in
Section 5(a)(iv) terminate, if the Executive elects such coverage;

(vi) all other benefits (not described in paragraphs (i) through (v) of this
Section) shall cease as of the Date of Termination.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a cash lump sum within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 5(b) shall include
life insurance benefits as in effect with respect to the Executive on the date
of the Executive’s death.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to the Executive
in a cash lump sum within 30 days of the Date of Termination. With respect to
the provision of Other Benefits, the term Other Benefits as utilized in this
Section 5(c) shall include disability benefits as in effect with respect to the
Executive on the Executive’s Disability Effective Date.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits.

(e) General Release. Notwithstanding anything in this Section 5 to the contrary,
no payments shall be made or benefits provided by the Company under
Sections 5(a)(iii), 5(a)(iv) or 5(a)(v) prior to the execution by the Executive
at the time of termination of a general release in favor of the Company and its
affiliates, and their officers, employees, and directors, substantially in the
form attached hereto as Exhibit I.

6. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be reduced by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others, regarding the validity or enforceability of, or liability
under, any provision of this Agreement (including any contest by the Executive
about the amount of any payment pursuant to this Agreement), provided that the
Executive substantially prevails in such contest by reason of litigation,
arbitration or settlement.

7. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliates, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliates and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
Upon termination of the Executive’s employment, the Executive shall immediately
return to the Company all confidential information in his possession as well as
any other documents or property of the Company. Any termination of the
Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 7.

8. Noncompetition/Nonsolicitation.

(a) For two years after the Date of Termination, Executive will not directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of or be connected as an officer, employee,
partner, director, consultant or otherwise with, or have any financial interest
in, any business which is in competition with the business conducted by the
Company or its affiliates anywhere in the world where the Company or its
affiliates does business. Ownership for personal investment purposes only of
less than 2% of the voting stock of any publicly held corporation shall not
constitute a violation hereof.

(b) For two years after the Date of Termination, the Executive will not,
directly or indirectly, on behalf of the Executive or any other person or
entity, solicit for employment or other commercial engagement any person
employed by the Company or its affiliates as of the date of the solicitation or
for the preceding six months.

(c) During the Employment Period and at any time thereafter, Executive shall
not, directly or indirectly, engage in any conduct or make any statement,
whether in commercial or noncommercial speech, disparaging or criticizing in any
way the Company or its affiliates, or any products or services offered by any of
these, nor shall he engage in any other conduct or make any other statement that
could be reasonably expected to impair the goodwill of any of them.

(d) (i) Executive acknowledges and agrees that the restrictions contained in
this Section 8 and in Section 7 above are reasonable and necessary to protect
and preserve the legitimate interests, properties, goodwill and business of the
Company, and that irreparable injury will be suffered by the Company should
Executive breach any of the provisions of this Section 8 or Section 7 above.
Executive represents and acknowledges that (1) Executive has been advised by the
Company to consult Executive’s own legal counsel in respect of this Agreement,
(2) Executive has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with Executive’s counsel, and (3) the
provisions of this Section 8 and Section 7 above are reasonable and these
restrictions do not prevent Executive from earning a reasonable livelihood.

(ii) Executive further acknowledges and agrees that a breach of any of the
restrictions in this Section 8 or Section 7 above cannot be adequately
compensated by monetary damages. Executive agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as provable damages and an equitable
accounting of all earnings, profits and other benefits arising from any
violation of this Section 8, or Section 7 above which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. In the event that any of the provisions of this Section 8 should ever
be adjudicated to exceed the time, geographic, service, or other limitations
permitted by applicable law in any jurisdiction, it is the intention of the
parties that the provision shall be amended to the extent of the maximum time,
geographic, service, or other limitations permitted by applicable law, that such
amendment shall apply only within the jurisdiction of the court that made such
adjudication and that the provision otherwise be enforced to the maximum extent
permitted by law. The time periods set forth above shall be tolled during any
period of violation by the Executive.

(iii) Executive irrevocably and unconditionally (1) agrees that any suit, action
or other legal proceeding arising out of this Section 8 or Section 7 above,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief and other equitable relief, may be
brought in the Court of Common Pleas of York County, Pennsylvania or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Pennsylvania, (2) consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding, and
(3) waives any objection which Executive may have to the laying of venue of any
such suit, action or proceeding in any process, pleadings, notices or other
papers in a manner permitted by the notice provisions of this Section 8.

(e) In exchange for the covenants set forth in this Section 8, and provided the
Executive is not terminated for Cause and does not leave other than for Good
Reason, the Company agrees to pay to the Executive a lump sum amount equal to
two times the Executive’s Annual Base Salary plus the Bonus Amount, within
30 days after the Date of Termination.

(f) Any termination of the Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 8, and the Company
shall be permitted to assign its rights under this Section

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’ s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean York International Corporation and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

10. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Mr. Wilson Sun
42B Kadorrie Avenue
Kowloon, Hong Kong

     
If to the Company:
 

 
    York International Corporation

 
   
631 S. Richland Avenue
York, PA 17403
Attention:
 

General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of any other provision or right under this Agreement.

(f) This Agreement supersedes and terminates the prior Severance Agreement dated
August 18, 1997 between the Company and the Executive.

(g) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

(h) Except for claims arising under Sections 7 or 8 , any controversy or claim
arising out of or relating to this Agreement or the breach thereof, and any
other disputes arising between the Executive and the Company or its affiliates
including without limitation claims arising under any employment discrimination
laws, shall be settled exclusively through binding arbitration in accordance
with the then applicable rules of the American Arbitration Association, and
judgment upon any award so rendered may be entered in any court having
jurisdiction thereof. Any arbitration shall be conducted in York, Pennsylvania
or such other location as mutually agreed by the parties. The arbitration
provisions of this section shall be interpreted according to, and governed by,
the Federal Arbitration Act, 9 U.S.C. § 1 et seq. The costs of the arbitration
shall be borne by the Company. The Executive shall be entitled to recover his
legal fees and expenses in accordance with the provisions of Section 6 of this
Agreement, or applicable law to the extent it provides for a greater recovery.

(i) In the event that any language, section, clause, phrase or word used in this
Agreement is determined to be ambiguous, no presumption shall arise against or
in favor of either party and that no rule of strict construction shall be
applied against either party with respect to such ambiguity.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Boards of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

Wilson Sun

YORK INTERNATIONAL CORPORATION

By:

1

SCHEDULE A



  •   Retirement Benefits - Non-Qualified Pension Plan - Supplemental Executive
Retirement Plan - Executive Deferred Compensation Plan



  •   Incentive Compensation - 2002 Incentive Compensation Plan - 2002 Amended
and Restated Omnibus Stock Plan - Management Stock Purchase Plan



  •   Health Benefits - Medical - Dental - Vision - Prescription Drug



  •   Welfare Benefits - Short-Term Disability - Long-Term Disability - Life -
Vacation



  •   Miscellaneous Executive Benefits - Financial Planning - Executive Physical

2

EXHIBIT I

General Release

IN CONSIDERATION OF the terms and conditions contained in the Executive
Employment Agreement, dated as of the 1st day of January, 2005, (the “Employment
Agreement”) by and between Wilson Sun (the “Executive”) and York International
Corporation (the “Company”), and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Executive on behalf of himself and
his heirs, executors, administrators, and assigns, releases and discharges the
Company and its subsidiaries, divisions, affiliates and parents, and their
respective past, current and future officers, directors, employees, agents,
and/or owners, and their respective successors, and assigns and any other person
or entity claimed to be jointly or severally liable with the Company or any of
the aforementioned persons or entities (collectively the “Released Parties”)
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
and demands whatsoever (“Claims “) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof.
This General Release of Claims, includes without limitation, any and all matters
relating to the Executive’s employment by the Company and the cessation thereof,
and any and all matters arising under any federal, state, or local statute,
rule, or regulation, or principle of contract law or common law, including but
not limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000 et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq. (“ERISA”), the Pennsylvania Human Relations Act, as amended, 43 P.S. §§
955 et. seq., and any other equivalent or similar federal, state, or local
statute; provided, however, that the Executive does not release or discharge the
Released Parties from (i) any of the Company’s obligations to him under the
Employment Agreement, and (ii) any vested benefits to which he may be entitled
under any employee benefit plan or program subject to ERISA. It is understood
that nothing in this General Release is to be construed as an admission on
behalf of the Released Parties of any wrongdoing with respect to the Executive,
any such wrongdoing being expressly denied.

The Executive represents and warrants that he fully understands the terms of
this General Release, that he is hereby advised to consult with legal counsel
before signing, and that he knowingly and voluntarily, of his own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and signs below as his own free act. Except as otherwise provided
herein, the Executive understands that as a result of executing this General
Release, he will not have the right to assert that the Company or any other of
the Released Parties unlawfully terminated his employment or violated any of his
rights in connection with his employment or otherwise.

3

The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding. However, nothing in this general release shall preclude or
prevent the Executive from filing a claim, which challenges the validity of this
general release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.

The Executive may take twenty-one (21) days to consider whether to execute this
General Release. Upon the Executive’s execution of this General Release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the Company’s Chief Executive Officer. If seven
(7) days pass without receipt of such notice of revocation, this General Release
shall become binding and effective on the eighth (8th) day after the execution
hereof (the “Effective Date”).

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

     

Wilson Sun

Dated:     

NOTARIZATION

                 
State of
    )          
 
               
County of
    )     ss.


On this      day of      in the year 2005 before me, the undersigned, personally
appeared      ; personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
capacity as an individual, and that by his signature on the instrument he
executed such instrument, and that such individual made such appearance before
the undersigned.

Notary Public

4